Title: From George Washington to Peter Hog, 21 July 1756
From: Washington, George
To: Hog, Peter



[Winchester, 21 July 1756]
Instructions for Capt. Peter Hoge of the Virginia RegimentSir.

As The Assembly has voted a chain of Forts to be built on the Frontiers, The Governor has orderd out the Militia of Augusta

to asist you in erecting them, and it was determin’d in a Councill of War held at Fort Cumberland, agreable to the Governors orders that you shoud have the care of constructg them—“And that you shoud receive directions to Build at or about 20, or 30 miles distance, as the situation of the Country requires or Ground will permit—and to have particular regard to the Body of Inhabitants to be defended, and the Passes, most frequented by the Enemy—and that Capt. Hoge begin to build, observing the above considerations to the Southward of Fort Dinwiddie extending the Line towards Mayo River as directed by the Assembly.”
You are therefore as soon as possible to proceed to Augusta Courthouse and Consult with the Commanding Officers and others of that County, and fall upon the most expeditious Methods to raise the Militia, with which and your own Company, except about 30 private wc. you are to leave under the Command of Lt Bullet at Fort Dinwiddie and set immediately upon that Duty taking care also to observe the orders herewith sent you by his Honor The Governor—and to draft the best Work Men to take with you.
If you are apprehensive that the Enemy will anoy you, and endeavour to obstruct your erecting these Forts—You are first to proceed to the Place which shall be judged most convenient for the defence of the Inhabitants and erect your first Fort there—if not—proceed as first directed.
You are, while upon this Work to keep out constant covering parties, and above all things guard against a Surprize.
I have sent you herewith a Plan of the kind of Forts you are to build, which you must follow exactly.
The Men drafted from your Company for this Command will receive double pay for every day they work, wc. you are to be exact in taking Account of—’tis the Same thats allowed the Soldiers here who work—And the Militia will receive 6d. extra for every day they work—Both Soldiers & Militia here are contented wt. this Allowance.
I hope your own Company with the Addition of the Militia, will be of a Sufficient force to Conduct this Work; but lest dividing your Men may Subject your separated partys to the insults of the Enemy, I woud have you keep in a Body and Build Fort

after Fort, leaving Garrisons in them from 15 to 30 Men under Command of a Sub., or Trusty Sergeant.
As the Difficulty of getting Tools in these parts is not easily to be conceived, I woud advise you to pursue the same Methods in Augusta, that I have done here vizt to get of the Inhabitants, giving receipts for the Quantity, and Sorts of each, and paying for the use, also the Damage & Loss, if any is sustain’d—but to buy woud be best if this you can do, take particular care of the whole you receive. Given under My hand at Winchesr 21st July. 1756.

Go: Washington

